DETAILED ACTION
Election/Restrictions
Claims 1, 3-4, 10, and 21-34 are allowable. The restriction requirement among Groups I-III , as set forth in the Office action mailed on March 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 16, 2021 is withdrawn.  Claim 9, directed to an anticancer agent comprising the isolated immunocompetent cell according to claim 1 and a pharmaceutically acceptable additive, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Janice Logan on December 13, 2021.

The application has been amended as follows: 
Cancellation of claim 11:
11. (Cancelled).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to recite “an exogenous nucleic acid encoding a T cell receptor specifically recognizing a cancer antigen bound with a major histocompatibility complex (MHC) molecule” to overcome 101, 102, and 103 rejections.  Applicant has agreed to cancel newly amended 11 to overcome double-patenting rejections.  Applicant submitted a certified translation of the Japanese priority document to perfect priority date of March 17, 2016.  The art does not teach or suggest an isolated immunocompetent cell comprising exogenous nucleic acids encoding a T cell receptor specifically recognizing a cancer antigen bound with a major histocompatibility complex (MHC) molecule, encoding IL-7, and encoding CCL19.  Therefore, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-4, 9-10, and 21-34 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        
/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636